Citation Nr: 0931466	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-27 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, also claimed as right knee scarring and right knee 
torn meniscus.  

2.  Entitlement to service connection for a left knee 
disorder, also claimed as left knee scarring.  

3.  Entitlement to service connection for residuals of a 
fractured sternum.  

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and K.K.


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to April 
1987.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
VA RO in St. Petersburg, Florida, which denied the claims of 
entitlement to service connection for residuals of a 
fractured sternum, and for PTSD.  Also on appeal is a July 
2004 rating decision, issued in August 2004, which denied 
entitlement to service connection for left and right knee 
disorders.  During the course of his appeal, the Veteran was 
afforded a Travel Board hearing before the undersigned 
Veterans Law Judge in August 2006.  

These matters last appeared before the Board in August 2007, 
when the case was remanded to the VA RO in St. Petersburg, 
Florida (via the Appeals Management Center (AMC), in 
Washington, D.C.).  The purpose of this remand was to obtain 
VA and private treatment records, and to schedule the Veteran 
for various VA examinations.  All of the actions previously 
sought by the Board through its prior development request 
appear to have been substantially completed as directed, and 
it is of note that the Veteran and his representative do not 
contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  Subsequently, a supplemental statement of the 
case (SSOC) was issued in January 2009, which confirmed and 
continued the previous denials.  

Of preliminary importance, since the January 2009 SSOC the 
Veteran has submitted private treatment records and various 
personal statements directly for the Board's consideration.  
A July 2009 Informal Hearing Presentation of the Veteran's 
representative supplied a waiver of his right to have this 
evidence initially considered by the RO.  The Board accepts 
this evidence for inclusion in the record.  See 38 C.F.R. § 
20.1304 (2008).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  A right knee disorder was not present in service or shown 
for many years thereafter, and a right knee disorder is not 
otherwise related to service.  

3.  A left knee disorder was not present in service or shown 
for many years thereafter, and a left knee disorder is not 
otherwise related to service.  

4.  Residuals of chest surgery clearly and unmistakably pre-
existed the Veteran's entrance into service.  

5.  No permanent increase in severity of the preexisting 
residuals of chest surgery during military service is 
demonstrated.  

6.  The Veteran does not currently have residuals of a 
fractured sternum.  

7.  The Veteran is not shown to have developed PTSD as a 
result of a stressor event verified by credible supporting 
evidence as having occurred in service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disorder, also claimed as right knee scarring and right knee 
torn meniscus, have not been met.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).  

2.  The criteria for service connection for a left knee 
disorder, also claimed as left knee scarring, have not been 
met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

3.  Preexisting residuals of a chest surgery were not 
aggravated by active service, and the criteria for service 
connection for residuals of a fractured sternum are not met.  
38 U.S.C.A. §§ 1101, 1111, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306 (2008).  

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 
(2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in November 2002, May 2004, 
January 2005, February 2006, May 2006, July 2006, September 
2007, and July 2008, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, the May, 
2006, July 2006, and September 2007 notice letters informed 
the Veteran as to disability ratings and effective dates.  

There was a timing deficiency with the May, 2006, July 2006, 
and September 2007 notice letters, with respect to the notice 
requirements under Dingess because they were provided after 
the initial evaluation.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  The timing deficiency was remedied by the fact that 
the Veteran's claim was readjudicated by the RO in a January 
2009 SSOC, as noted above, after proper VCAA notice was 
provided and after the Veteran had an opportunity to respond.  
Mayfield v. Nicholson.  The Board concludes that the duty to 
notify has been met.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service personnel and treatment records, VA and 
private treatment records, Social Security Administration 
(SSA) records, and VA examination reports.  Also of record 
and considered in connection with the appeal is the Veteran's 
and his partner's testimony at his August 2006 Travel Board 
hearing, along with various written statements submitted by 
the Veteran, his partner, and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  




Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, the a veteran is required to 
show "(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); 38 U.S.C.A. §§ 1111 (West 2002).  

Service connection can be established for a disability which 
preexisted service, but was permanently aggravated thereby.  
A pre-existing disease or injury will be found to have been 
aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2008).   

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  
If the veteran did not engage in combat with the enemy, or if 
the claimed stressors are not related to combat, the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and those stressors must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  


A.  Right and Left Knee Disorders and Residuals of a 
Fractured Sternum

Initially, the Board notes that the Veteran contends that he 
suffers from right and left knee disorders and residuals of a 
fractured sternum as the result of being injured in a motor 
vehicle accident while in service.  In particular, the 
Veteran alleges that his sternum was broken by the seat belt 
he was wearing in the accident, and that his knees were 
crushed against the lower dashboard of his car.  These 
assertions are supported by oral testimony and written 
statements provided by the Veteran, his friend, and his 
representative in his August 2006 Travel Board hearing, which 
corroborates his reported symptomatology.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for any right or left knee 
disorders or for residuals of a fractured sternum.  The Board 
concedes that the Veteran did experience a motor vehicle 
accident in March 1985, which occurred off base and off duty.  
A service treatment record noted that the Veteran received 
treatment for a sternal contusion due to the accident.  
Additionally, service treatment records show a pre-service 
history of corrective chest cavity bone surgery when the 
Veteran was 5 years old.  A March 1985 service treatment 
record showed a history of repair of pectus excavatum during 
the Veteran's childhood.  Further, he was observed to have 
marked tenderness over the inferior half of the sternum, and 
was diagnosed with status-post fracture sternum.  X-ray 
studies revealed no sternum fracture on views.  
Significantly, although an October 1985 letter from a private 
attorney regarding the accident makes reference to 
photographs confirming scars on the Veteran's knee and leg, 
the photographs are not of record.  Moreover, service 
treatment records are negative for any treatment for disease 
or injury to the right or left knee.  Service personnel 
records show that the Veteran was granted an early discharge, 
though he was found to be medically sound to serve, after he 
requested voluntary disqualification based upon the physical 
strenuousness of handling ammunition as an airborne gunner.  

With respect to the claim for residuals of a fractured 
sternum, the Board finds that the medical evidence of record 
indicates, and the Veteran stated at his hearing, that when 
the Veteran was approximately 5 years old he underwent 
corrective surgery to his chest, including resetting his 
ribs.  Although this was not noted at service entry, the 
evidence clearly and unmistakably establishes the existence 
of this disability prior to service.  

With regard to whether the preexisting disability was 
aggravated during service, the medical evidence shows that it 
was not.  In fact, there is absence of objective evidence of 
any current chest disorder.  VA and private treatment 
records, dated from June 2004, generally indicate subjective 
reports of an aching chest wall, and show observations of old 
surgical scars under each breast from pectus excavatum 
surgery along with treatment for a contusion to the left rib 
cage.  Specifically, a June 2006 VA radiology report shows 
findings of a pectus excavatum anomaly with only asymmetry 
between the two sides of the thorax, but without acute 
disease or significant abnormality.  However, the medical 
record is negative for objective findings of any residuals of 
a fractured sternum.  

In conjunction with this appeal, a VA examination was 
conducted in August 2008, which showed physical findings of 
regular and rhythmic heart rate, clear lungs bilaterally, no 
wheezes or crackles, and of thoracic scoliosis and borderline 
cardiomegaly.  Here, the Veteran complained of constant 
sternal pain with an uncomfortable feeling in the surgical 
scar, black and blue bruising that only recently resolved 
after more than 40 years, and spasms of arthritis making it 
more painful to breathe since the motor vehicle accident.  
The reviewed medical record documentation revealed moderately 
severe congenital pectus excavatum and scoliosis of the spine 
with surgery to reduce the severity of stooped shoulders, pot 
belly, and cardiac compression deformities.  The examiner 
noted an anterior lower chest scar consistent with childhood 
surgery, and observed that the Veteran's chest was 
bilaterally asymmetric, with thoracolumbar scoliosis and 
pectus excavatum moderate.  The Veteran was diagnosed with 
congenital pectus excavatum status-post surgical improvement 
in childhood not worsened beyond natural progression due to 
military service, and chest wall and sternal contusion during 
service that was resolved without objective residuals.  The 
examiner opined that there was no objective evidence to 
support finding any sternal fracture during service.  
Further, there is no medical opinion to support this claim.  

With respect to the right and left knee claims, the Board 
notes that complaints of, diagnoses of, or treatment for any 
right or left knee disorders were not indicated in the record 
until approximately 17 years after he was discharged from 
service.  This is strong evidence against a finding of any 
continuity of symptomatology and against these claims for 
service connection.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Notably, VA and private treatment records, dated from June 
2004, generally reflected complaints of bilateral knee pain.  
In particular, a June 2004 private physician noted that X-ray 
studies showed small tibial osteophytes bilaterally without 
definite fractures.  The physician discussed a May 2003 MRI 
of the right knee, which apparently showed minimal joint 
effusion with probably horizontal complex tear of the 
posterior horn of the medial meniscus.  A June 2008 private 
MRI report of the right knee indicates diagnoses of complex 
tear involving the posterior horn of the medical meniscus, 
possible discoid lateral meniscus, and joint effusion.  

Significantly, there is no competent and persuasive evidence 
of a nexus between the Veteran's right or left knee disorders 
and service.  During his VA examination in August 2008, the 
Veteran reported multiple lacerations to the knees due to a 
motor vehicle accident in March 1985, with progressive 
discomfort, popping and pain since that time.  On physical 
examination the examiner noted mild genu valgus deformity of 
the knees, along with one 4 centimeter (cm) scar on the right 
knee and one 2.0 cm by 0.3 cm scar on the left knee, both of 
which were nontender, flat, hypopigmented, and without 
keloids, tissue loss, or induration, and which moved freely 
with the surrounding skin.  Diagnostic test results revealed 
tiny effusions in the knees bilaterally that were otherwise 
unremarkable.  The examiner opined that there was no medical 
record documentation to support a knee injury or chronic knee 
condition in service or during the March 1985 motor vehicle 
accident, and that the Veteran's current right knee medial 
meniscal tear is less likely than not caused by or related to 
military service, and his spurring and left knee 
patellofemoral syndrome is consistent with natural aging.  
Further, there is no medical opinion to support the claim.  

The Board acknowledges testimony from the Veteran and his 
friend, which corroborates the Veteran's claim that he 
currently suffers from the residuals of a fractured sternum, 
and from right and left knee disorders.  However, there is no 
evidence in support of the Veteran's claim other than this 
testimony.  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §  3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
As a lay person, the Veteran and his partner may report that 
he currently experiences symptoms of residuals of a fractured 
sternum, along with right and left knee disorders; however, 
he is not competent to say that these conditions are related 
to his period of military service or to the March 1985 motor 
vehicle accident.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for entitlement to service connection for residuals of cold 
injury, for a right knee disorder, and for a left knee 
disorder, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  


B.  PTSD

The Veteran contends that he has a current diagnosis of PTSD 
as a result of being involved in the aforementioned in-
service motor vehicle accident where he was physically 
harmed, and for which he was purportedly accused of killing 
the other driver.  This assertion is supported by oral 
testimony and written statements submitted by provided by the 
Veteran, his partner, and his representative in his August 
2006 Travel Board hearing, which corroborates his reported 
symptomatology.  

At the outset, the Board notes that the Veteran does not 
assert that he has combat experience, nor was he awarded any 
medal or decoration that clearly indicates combat status and 
evidence of participation in a campaign does not, in itself, 
establish that a veteran engaged in combat because those 
terms ordinarily may encompass both combat and non-combat 
activities.  VAOPGCPREC 12-99 (Oct. 18, 1999), 65 Fed. Reg. 
6257 (2000).  Thus, the Board finds that combat status has 
not been clearly established by the objective evidence of 
record.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.304(d), (f) (2008).  Therefore, credible 
supporting evidence that the claimed in-service stressors 
occurred is necessary.  38 C.F.R. § 3.304(f) (2008).  

The Board concedes that the medical evidence indicates a 
current diagnosis of PTSD.  However, a diagnosis alone is 
insufficient to establish service connection for PTSD.  Since 
it is not otherwise shown by the record that the Veteran 
engaged in combat, there must be evidence that corroborates 
the existence of the claimed stressors.  See Cohen, 10 Vet. 
App. at 128; 38 C.F.R. § 3.304(f).  The Court has held that 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Accordingly, in order to grant service-
connection for PTSD, the evidence must contain credible 
supporting evidence that the claimed stressors occurred in 
service . 38 C.F.R. § 3.304(f).  

Based upon the evidence of record, the Board finds the 
Veteran is not shown to have developed PTSD as a result of a 
stressor event verified by credible supporting evidence as 
having occurred in service.  In this regard, the Veteran's 
service treatment records are negative for treatment of any 
psychological disorder.  However, a March 1985 accident 
report confirms that the Veteran was injured in a motor 
vehicle accident.  As discussed above, the Board concedes 
that private treatment records, starting in January 1996, 
confirm diagnoses of and treatment for PTSD.  However, these 
records show that this PTSD diagnosis was repeatedly 
attributed to a post-service stressor incident that occurred 
in February 1993 and stemmed from the Veteran's participation 
in an event that took place in Waco, Texas (TX).  In fact, in 
his SSA application for benefits, the Veteran reported that 
he first developed PTSD in March 1993 due exclusively to the 
Waco, TX incident, and did not mention any in-service motor 
vehicle accident or other in-service stressor incident.  

Although he has a current diagnosis of PTSD, the Board notes 
that the only medical opinion of record to provide an opinion 
regarding the existence of a nexus between his current 
disorder and service goes against the claim.  In this regard, 
in conjunction with this appeal, the Veteran underwent a VA 
PTSD examination in August 2008, during which he reported 
undergoing psychiatric treatment for his PTSD from 1994 to 
the present.  He denied combat experience, and described a 
stressor event of an in-service motor vehicle accident that 
involved physical injury to himself, for which he was accused 
of killing the other driver by an emergency medical 
technician who purportedly dropped him out of the ambulance.  
The examiner noted that the private treatment history for 
PTSD attributed his disorder to his involvement in the Waco, 
TX event.  The Veteran was diagnosed with chronic, mild PTSD 
and moderate paranoid personality disorder, and was assigned 
a GAF score of 51.  Significantly, the examiner opined that 
he could not determine if the Veteran's PTSD symptoms were 
related to the in-service motor vehicle accident without 
resorting to mere speculation.  However, the examiner stated 
that, based on the available records, the causal link between 
the Veteran's current symptoms and the Waco, TX incident 
appeared to be substantially stronger than the causal link 
between his current symptoms and his in-service motor vehicle 
incident.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for PTSD, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.  


ORDER

Service connection for a right knee disability, also claimed 
as right knee scarring and right knee torn meniscus, is 
denied.  

Service connection for a left knee disability, also claimed 
as left knee scarring, is denied.  

Service connection for residuals of a fractured sternum is 
denied.  

Service connection for PTSD is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


